                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/FTB                                             271 Cadman Plaza East
F. #2018R02344                                      Brooklyn, New York 11201




                                                    February 12, 2021


By FedEx and ECF

Marshall L. Miller, Esq.
Shawn G. Crowley, Esq.
Andrew Chesley, Esq.
Kaplan Heckler & Fink LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118

                Re:   United States v. Bryan Cho
                      Criminal Docket No. 21-040 (AMD)

Dear Counsel:

               Enclosed please find additional discovery materials in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. As discussed, the government expects to make
additional productions on a rolling basis. The government also requests reciprocal discovery
from the defendant.

               Specifically, enclosed please find a hard drive containing images of certain
electronic devices and accounts seized by the government during the course of the investigation.
The contents of the hard drive are detailed below:

              SID 232647. The folder on the hard drive labeled “SID 232647” contains data
and information obtained from multiple electronic devices seized during the searches that
occurred on August 11, 2020. The subfolders are described in greater detail below:

       1B1: Data and information from an Apple iPhone 11 Pro (serial no. C39ZR78ZN6XP);

       1B2: Data and information from an Apple iPhone (serial no. F4GXK4S8KXKW);

       1B3: Forensic image of a silver Apple Macbook Air computer (serial no.
        C02LCK8XF5V7);

       1B4: Forensic image of black Dell Inspiron 15 3000 series laptop (serial no. FQBYB12);
       1B5: Data and information from an Apple iPhone 8 (IMEI no. 356079094432048);

       1B6: Data and information from an Apple iPhone model A1778 (please note that the
        extraction of data from this device is still underway – what is provided here is what has
        been obtained so far in the process);

       1B9: Forensic image of a Verbatim DVD-R;

       1B19: Data and information from an Apple iPhone (serial no. F2LVP0ETJCLJ); and

       1B20: Data and information from an Apple iPhone (serial no. F17ZR4YJN6XN).

              SID 234331. Information and data associated with an Apple iCloud account that
was provided to the government in response to a search warrant on August 31, 2020.

              SID 237235. Information and data associated with an Apple iCloud account that
was provided to the government in response to a search warrant on October 29, 2020.

                                         *       *       *

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.

               The government also requests that the defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of




                                                 2
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/
                                                  Elizabeth A. Geddes
                                                  F. Turner Buford
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430/6483

Enclosures

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                              3
